Case 5:19-cr-00105-MLC Document5 Filed 07/03/19 Page 1of1

 

“ILE ®
DISTRICT OF WYOMING.
US DISTAICT COURT

UNITED STATES DISTRICT COURT; 93 yi
FOR THE DISTRICT OF WYOMING

U.S. MAGISTRATE JUDGE

 

UNITED STATES OF AMERICA
Plaintiff, 347
VS. Case Number: 5:19CR105/19PO382/19POgy
DANIEL P. FLINT
Defendant,

 

 

ORDER OF TEMPORARY DETENTION PENDING HEARING
PURSUANT TO THE BAIL REFORM ACT

 

‘Location: Mammoth Courthouse

| Yellowstone Justice Center, 105 Albright Ave. Date: July 9, 2019

 

Mammoth YNP, WY 82190 Time: 3:00 P.M.

 

 

 

IT IS ORDERED: The defendant having requested a continuation of the Detention
Hearing, pending the hearing, the defendant is to be detained in the custody of the United States
Marshal or any other authorized officer. The custodian must bring the defendant to the hearing

at the time, date, and place set forth above.

 

Date: July 3, 2019

 

Mark L. Carman
United States Magistrate Judge

WY 58 Rev, 05/25/2018

 
